Citation Nr: 1456325	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for left knee bone chip and fracture.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008.  

In November 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  A review of the Virtual VA paperless claims processing system includes the transcript from the November 2013 Board hearing.  

In February 2014, the Board dismissed the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the claimed residuals of a right leg wound, and remanded the issue currently on appeal for additional development.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he sustained a left knee injury; namely, residuals a left tibial fracture, as a result of a fall while hospitalized at a VA medical facility from March 2006 to June 2006.  In this regard, he reports falling out of bed onto his knees on the evening on or around April 7, 2006.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In this appeal, the records as early as March 2006 showed that the Veteran was found to be at risk for falls and that a fall protocol was being implemented to include putting the bed in a low, locked position at night as well as ensuring that the bedrails were up.  

On file is an April 7, 2006, medicine note relaying the Veteran's report that he fell the day before trying to transfer from his bed to a chair.  He reported hitting his head and knees on the floor.  According to this record, there was no loss of consciousness, and the fall was not documented in the nursing notes.  

A computed tomography scan of the Veteran's head was performed at that time.  The Veteran was noted to be confused and disoriented with acute worsening on April 7 with a fall.  

A subsequent hospital entry in April 2006 stated that the Veteran was told he fell on April 7, 2006, but did not remember the event.  This event was recounted by his roommate who said he fell, as well as his wife who said she noticed red circles on both knees the following morning.  See September 2009 statement; Board hearing transcript pages 3, 4, 17, 18.

A night shift nursing note dated on April 8, 2006, stated that the Veteran was constantly getting out of bed and was returned to bed with assistance.  Another note dated on April 8, 2006 stated that the Veteran got out of bed several times the night before, but no falls were reported.  It additionally noted that a "sitter was unavailable o/n."

In March 2014, a VA medical opinion was obtained pursuant to the Board's February 2014 remand directive with respect to determining whether any residuals of a left tibia fracture are due to fault on VA's part in furnishing medical care in April 2006.  

A review of the opinion obtained in response to this directive, is, regrettably, inadequate, or, at a minimum, incomplete.  In this regard, while the opinion addressed the issue of negligence, it did not comment on issues of fault, carelessness, or lack of proper skill and error in judgment.  

Moreover, as the Board directed in February 2014, an opinion was requested with respect to the Veteran's assertion that there was a failure to treat the knee fractures by ordering tests in a timely manner.  See September 2009 statement.  

In this regard, the records showed that the Veteran was found to have osteochondral fracture of the medial and lateral tibial condyles with marked marrow edema by magnetic resonance imaging on May 16, 2006.  

In light of these inadequacies, an addendum opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands).  

Indeed, the record shows that the RO requested an addendum VA medical opinion in July 2014.  The record also shows that a VA examiner responded in September 2014 by stating that he could find no indication in the Houston VA records of a left tibia fracture and asked that the medical opinion request be resubmitted with more detail as to the place and dates of treatment.  Unfortunately, it does not appear that any additional information was sent to the examiner or another attempt was made to obtain the addendum opinion.  

Under these circumstances, the Board finds that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire claims folder should be furnished to the same VA physician who provided the aforementioned opinion in March 2014.  Should that physician prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA physician.  Following review of the Veteran's entire claims folder, to include the Board's February 2014 remand, the evaluating physician should offer an addendum opinion as to whether, as a result of hospitalization from March 2006 to June 2006, the Veteran at least as likely as not (50 percent degree of probability or higher) suffered additional disability to the left knee as a result of a fall and, if so, whether such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  Should it be determined that the Veteran did, in fact, suffer additional disability as a result of the aforementioned hospitalization due to a fall that was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the examiner should provide an additional opinion as to whether such additional disability was as likely as not the result of "an event not reasonably foreseeable"; that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of hospitalization?

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the evaluating physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed. 

2.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the evaluating physician has documented his consideration of all electronic records contained in Virtual VA and the VBMS, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.
 
3.  After completing all indicated development, the AOJ should then readjudicate the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left knee in light of all the evidence or record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) that contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in September 2014, and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




